DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application is a continuation of U.S. Patent Application No. 15/722,980 filed October 2, 2017, now U.S. Patent No. 10,645,936, which is a continuation of U.S. Patent Application No. 14/738,772 filed June 12, 2015, now U.S. Patent No. 9,801,386, which is a continuation of U.S. Patent Application No. 13/832,407 filed March 3/15/2013, now U.S. Patent No. 9,084,428, which claims benefit to U.S. Provisional Application No. 61/683,154 filed August 14, 2012.
Information Disclosure Statement
	Receipt of Information Disclosure Statements filed June 9, 2020 and March 4, 2021.
Sequence
	The Sequence listing filed March 30, 2020 is accepted.
Biological Deposit
	The Biological Deposit Requirements for Bacillus megaterium strain J142 (NRRL Accession No. B-50771) has been met. Applicant has provided a statement that the deposit was made under the Budapest Treaty and all restrictions imposed by the depositor on the availability to the public of the deposited materials will be irrevocably removed upon granting of the patent. Applicant has also provided the Viability Bacillus megaterium strain J142 (NRRL Accession No. B-50771).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bacillus megaterium strain J142 (NRRL Accession No. B-50771) which comprises a 16s rRNA sequence as set forth in SEQ ID NO. 7 is a novel bacterial strain that is free of the prior art, as evidenced by the attached sequence searches. Bacillus megaterium strain J142 (NRRL Accession No. B-50771) which comprises a 16s rRNA sequence as set forth in SEQ ID NO. 7 effectively controls nematodes, as currently claimed. For these reasons, the claims, as currently amended, are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ERIN E HIRT/Primary Examiner, Art Unit 1616